              Case 3:20-cv-05164-JLR Document 24 Filed 11/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8    TRAVELERS CASUALTY AND SURETY
      COMPANY OF AMERICA,                                NO. 3:20-cv-05164JLR
 9
                            Plaintiff,                   JUDGMENT
10
                    v.
11    NOVA CONTRACTING, INC., a
      Washington corporation; JORDAN M.
12
      OPDAHL and JILL M. OPDAHL, and the
13    marital community comprised thereof,
                            Defendants.
14

15                                           JUDGMENT
16          This matter having come before the Court upon Plaintiff’s Motion for Summary Judgment
17
     and Plaintiff’s Motion for Attorneys’ Fees and Costs, this Court having considered the evidence
18
     presented, hereby ORDERS, DECLARES, AND DECRESS
19
            Judgment is entered against the Defendants Nova Contracting, Inc., Jordan M. Opdahl
20

21   and Jill M. Opdahl, jointly and severally, the amount of $154,683.73, which includes pre-

22   judgment interest at the rate of 12%, attorneys’ fees, and costs. The judgment will accrue post-

23   judgment interest at the rate of 4.75% per annum.
24

25

26


     JUDGMENT – 1
     [3:20-cv-05164-JLR]
              Case 3:20-cv-05164-JLR Document 24 Filed 11/17/20 Page 2 of 2



                                 JUDGMENT SUMMARY
 1

 2    1. Judgment Creditor                         Travelers Casualty and Surety Company
                                                   of America
 3
      2. Attorney for Judgment Creditor:           Christopher A. Wright
 4                                                 Carney Badley Spellman, P.S.
                                                   701 5th Avenue, Suite 3600
 5
                                                   Seattle, WA 98104-7010
 6
      3. Judgment Debtors:                         Nova Contracting, Inc.
 7                                                 Jordan M. Opdahl
                                                   Jill M. Opdahl
 8
      4. Attorney for Judgment Debtor:             None Appeared.
 9

10    6. Principal Judgment Amount:                                    $132,237.00

11    7. Accrued Pre-Judgment interest at 12%                           $12,799.73

12    8. Attorneys’ Fees                                                 $8,935.00
13    9. Costs:                                                             $712.00
14    10. Total Judgment Amount:                                       $154,683.73
15
                                                   Total Judgment shall bear interest at
16                                                 4.75% from November 17, 2020
                                                   until paid in full.
17

18          SO ORDERED this 17th day of November, 2020.
19

20

21                                                A
                                                  JAMES L. ROBART
22
                                                  United States District Judge
23

24

25

26


     JUDGMENT – 2
     [3:20-cv-05164-JLR]
